       Case 3:19-cv-00723-JWD-SDJ          Document 140     02/18/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

LYDIA McCOY
                                                        CIVIL ACTION
VERSUS
                                                        NO. 19-723-JWD-SDJ
SC TIGER MANOR, LLC, et al.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.138) dated January 28, 2021, to which an

objection (Doc. 139) was filed and considered,

       IT IS ORDERED that Plaintiff’s Motion for Disqualification pursuant to 28 U.S.C.

§§ 144 and 455 (R. Doc. 106) and Motion to Change Venue (R. Doc. 107) both are DENIED.

       Signed in Baton Rouge, Louisiana, on February 18, 2021.

                                                 S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
